ROBB, Circuit Judge,
dissenting in part:
I dissent from those portions of the majority opinion that hold the Government Printing Office (GPO) liable for discriminatory practices which occurred before the dates when the Equal Pay Act and Title VII became applicable to the federal government. I also dissent from the use of August 8, 1969 as the relevant date for determining monetary awards and interim relief. I concur in the rest of the majority opinion.
The Equal Pay Act did not become applicable to the federal government until May 1, 1974. Fair Labor Standards Amendments of 1974, Pub.L.No. 93-259, § 6(a), 88 Stat. 55, 58-59 (1974) (codified at 29 U.S.C. § 203 (1976)). The Act includes a three-year limitations period for the recovery of back pay in instances of willful violations. 29 U.S.C. § 255(a) (1976). The District Court found that the GPO had willfully violated the Act and applied the three-year period. Thompson v. Boyle, 499 F.Supp. 1147, 1174 (D.D.C.1979). There are twenty-eight Equal Pay Act plaintiffs in this case. The majority opinion affirms the award of back pay to each of these plaintiffs for three years prior to the date each consented to join the suit. It follows that five plaintiffs will receive back pay dating from July 21, 1971. Twenty-two plaintiffs will receive back pay dating from April 15, 1973. One plaintiff will receive back pay dating from March 7, 1976. Thus, for twenty-seven of the prevailing Equal Pay Act plaintiffs the GPO’s liability will antedate the May 1, 1974 effective date of the Act’s application to the federal government.
Title VII became applicable to the federal government on March 24,1972. Equal Employment Opportunity Act of 1972, Pub.L.No. 92-261, § 717, 86 Stat. 103, 111-13 (1972) (codified at 42 U.S.C. § 2000e-16 (1976)). The Act provides that “[bjack pay liability shall not accrue from a date more than two years prior to the filing of a charge with the Commission.” 42 U.S.C. § 2000e-5(g) (1976). The Title VII plaintiffs filed their administrative complaint on May 25, 1973. The District Court awarded the full two years back pay. Thompson v. Boyle, 499 F.Supp. at 1172-74, and the majority opinion affirms this award. Thus, each Title VII plaintiff will receive back pay dating from May 25, 1971, approximately ten months prior to the March 24, 1972 effective date of the Title VII amendments.
*433The majority further holds that back pay should be computed on the basis of events occurring since August 8, 1969, the date of Executive Order 11478, 34 Fed.Reg. 12985 (1969). Executive Order 11478 stated it was the policy of the federal government to provide equal opportunity in federal employment for all persons and to prohibit employment discrimination. The amount of back pay each Title VII plaintiff receives will be the difference between what her wages were for each pay period between May 25, 1971 and May 25, 1973 and the wages she would have received on a pro rata basis if class members had filled one-half of all craft and supervisory positions that became available since August 8, 1969.
The back pay award under Title VII therefore operates retrospectively in two respects: (1) back pay is awarded from May 25,1971, approximately ten months prior to the effective date of the Act and (2) the amount of back pay is calculated on the basis of events occurring since August 8, 1969.
In my opinion it is unfair to hold the GPO liable for conduct which was not prohibited by statute at the time it occurred. Title VII and the Equal Pay Act liability should accrue only from the time the Acts became effective, thereby providing the GPO with adequate notice that its employment practices could give rise to back pay claims by employees. The remedies sought by the plaintiffs in this case were prescribed by statute and they must correspond to the statutory schemes creating them.
The general rule is that statutes are to be applied prospectively unless there is clear legislative intent to the contrary. Claridge Apartments Co. v. Commissioner, 323 U.S. 141, 164, 65 S.Ct. 172, 185, 89 L.Ed. 139 (1944); Union Pacific Railroad v. Laramie Stock Yards Co., 231 U.S. 190, 199, 34 S.Ct. 101, 102, 58 L.Ed. 179 (1913); Swinton v. Kelly, 180 U.S.App.D.C. 216, 220, 554 F.2d 1075, 1079 cert. denied, 429 U.S. 820, 97 S.Ct. 67, 50 L.Ed.2d 81 (1976); De Rodulfa v. United States, 149 U.S.App.D.C. 154, 161, 461 F.2d 1240, 1247, cert. denied, 409 U.S. 949, 93 S.Ct. 270, 34 L.Ed.2d 220 (1972); 2 C. Sands, Statutes and Statutory Construction § 41.04 (4th ed. 1973).1 As this court said in International Brotherhood of Boilermakers v. NLRB, 114 U.S.App.D.C. 372, 316 F.2d 373 (1963), “[i]t is settled law that statutes are not to be applied retroactively ‘unless the words used are so clear, strong and imperative that no other meaning can be annexed to them or unless the intention of the legislature cannot be otherwise satisfied.’ ” Id. at 374, 316 F.2d at 375 (quoting United States Fidelity & Guaranty Co. v. United States ex rel. Struthers Wells Co., 209 U.S. 306, 314, 28 S.Ct. 537, 539, 52 L.Ed. 804 (1908)). This rule has developed because “it is a fundamental principle of jurisprudence that retroactive application of new laws involves a high risk of being unfair.” 2 C. Sands, supra, at § 41.02.
An exception to this general rule is made for intervening changes in the law which occur while a case is pending. See United States v. The Schooner Peggy, 5 U.S. (1 Cranch) 103, 110, 2 L.Ed. 49 (1801). In such cases the new law is to be applied unless there is legislative intent to the contrary or manifest injustice would result. Bradley v. School Board of the City of Richmond, 416 U.S. 696, 711, 94 S.Ct. 2006, 2016, 40 L.Ed.2d 476 (1974). Recognizing the exceptions to the general rule however we have held that Title VII applies retrospectively only to proceedings pending on the effective date of the 1972 amendments. As we said in Klapac v. McCormick, 205 U.S.App.D.C. 383, 388, 640 F.2d 1361, 1366 (1981), “The 1972 Act applies retrospectively only to proceedings pending on its effective date. Since appellant did not initiate her administrative complaint of sex discrimination until 1974, then, she cannot attribute her post-Act *434woes to pre-Act grievances.” (footnotes omitted) Accord, Brown v. Turner, 212 U.S.App.D.C. 315, 317-318, 659 F.2d 1199, 1201-02 (1981); Siegel v. Kreps, 654 F.2d 773, 776 n.8 (D.C.Cir.1981); Grubbs v. Butz, 169 U.S.App.D.C. 82, 86, 514 F.2d 1323, 1327 (1975); Womack v. Lynn, 164 U.S.App.D.C. 198, 200, 504 F.2d 267, 269 (1974).
In concluding that application of the Equal Pay Act and Title VII should antedate the effective dates of the statutes, the majority relies principally on Bradley v. School Board of the City of Richmond, 416 U.S. 696, 94 S.Ct. 2006, 40 L.Ed.2d 476 (1974). In the Bradley case, the Supreme Court stated “a court is to apply the law in effect at the time it renders its decision, unless doing so would result in manifest injustice or there is statutory direction or legislative history to the contrary.” 416 U.S. at 711, 94 S.Ct. at 2016. Focusing upon this statement, the majority concludes retroactivity is appropriate here.
Properly construed, the Bradley decision applies only to situations in which an intervening change in the law has occurred while a proceeding is pending. This is abundantly clear from the facts of the case, the language of the opinion, and the precedents relied on. The District Court had approved an award of attorneys’ fees to the plaintiffs based on its general equity power, but the United States Court of Appeals for the Fourth Circuit reversed because of the absence of any explicit statutory authorization for such an award. The Supreme Court held that section 718 of Title VII, the Emergency School Aid Act, 20 U.S.C. § 1617 (1976), which became effective while the case was pending on appeal to the Fourth Circuit, was applicable. The Court framed the question presented for review as:
. .. not simply one relating to the propriety of retroactive application of § 718 to services rendered prior to its enactment, but rather, one relating to the applicability of that section to a situation where the propriety of a fee award was pending resolution on appeal when the statute became law.
416 U.S. at 710, 94 S.Ct. at 2015. In analyzing this question the Court made the statement relied on by the majority here that a court is to apply the law in effect at the time it renders its decision. The origin of this principle was attributed to Chief Justice Marshall’s opinion in United States v. The Schooner Peggy, 5 U.S. (1 Cranch) 103, 2 L.Ed. 49 (1801). In that case a French vessel had been seized by an American ship and condemnation procedures were instituted. The trial court held the vessel was not a lawful prize, but the Circuit Court reversed and entered a decree accordingly. While the case was pending on appeal to the Supreme Court, the United States entered into a convention with France which required the restoration of vessels captured but not yet definitively condemned before the exchange of ratifications. 5 U.S. (1 Cranch) at 107. The Supreme Court held that condemnation was not yet final because the condemnation order had been appealed; therefore, restoration was required. Id. at 109-10. Chief Justice Marshall stated:
It is, in the general, true, that the province of an appellate court is only to inquire whether a judgment, when rendered, was erroneous or not. But if, subsequent to the judgment, and before the decision of the appellate court, a law intervenes and positively changes the rule which governs, the law must be obeyed, or its obligation denied. If the law be constitutional ... I know of no court which can contest its obligation. It is true, that in mere private cases between individuals, a court will and ought to struggle hard against a construction which will, by a retrospective operation, affect the rights of parties, but in great national concerns, . .. the court must decide according to existing laws, and if it be necessary to set aside a judgment, rightful when rendered, but which cannot be affirmed, but in violations of law, the judgment must be set aside, (footnote omitted)
5 U.S. (1 Cranch) at 110. By extending the Bradley analysis to authorize retroactivity without regard for the pending case requirement, the majority ignores the general rule to which the Bradley decision is only an *435exception. Moreover, this approach does not give due deference to the role of Congress in enacting legislation. Under the traditional rule favoring prospective-only application, retroactivity is allowed only when the legislature has clearly mandated it. The majority’s analysis, however, permits retroactivity unless the legislature has clearly prohibited it. The traditional rule recognizes that Congress has the responsibility of deciding when an act will take effect. The majority opinion usurps this legislative prerogative and reaches a result which I consider unjust. Therefore, I must dissent.

. See also Alyeska Pipeline Service Co. v. United States, 624 F.2d 1005, 1013 (Ct.Cl.1980); Watson v. Secretary of Health, Education and Welfare, 562 F.2d 386, 389 (6th Cir. 1977); Puget Sound Power & Light Co. v. Federal Power Comm’n, 557 F.2d 1311, 1314 (9th Cir. 1977); United States v. Richardson, 512 F.2d 105, 106 (3d Cir. 1975); Soria v. Oxnard School District Bd. of Trustees, 467 F.2d 59, 60 (9th Cir. 1972); Farmington River Power Co. v. Federal Power Comm’n, 455 F.2d 86, 90 (2d Cir. 1972).